Grice, Presiding Justice.
This is an appeal from the dismissal of a petition for the writ of habeas corpus.
Argued June 12, 1973
Decided September 20, 1973.
William R. L. Latson, Albert B. Wallace, for appellant.
D. M. Johnson, Sam D. Johnson, William H. Ison, District Attorney, Robert E. Keller, John R. McCannon, for appellees.
It appears that the petitioner has escaped and is no longer in the custody of those alleged to be illegally detaining him. Therefore the appeal is dismissed.

Appeal dismissed.


All the Justices concur.